Case 2:19-cv-20588-JMV-JBC Document 43 Filed 07/06/21 Page 1 of 1 PageID: 1809




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY




                                                             Civil Action No. 19-20588
 In re AURORA CANNABIS, INC.                                        (JMV) (JBC)
 SECURITIES LITIGATION
                                                                     ORDER



John Michael Vazquez, U.S.D.J.

       For the reasons expressed in the accompanying Opinion, and for good cause shown,

       IT IS on this 6th day of July, 2021,

       ORDERED that Defendants’ motion to dismiss Plaintiffs’ First Amended Complaint, D.E.

32, is GRANTED; and it is further

       ORDERED that Plaintiffs shall have thirty (30) days to file a second amended complaint

that addresses the deficiencies noted in the accompanying Opinion; and it is further

       ORDERED that if Plaintiffs fail to file a second amended complaint within the allotted

time period, this action will be dismissed with prejudice.



                                                     ____________________________
                                                     John Michael Vazquez, U.S.D.J.
